The opinion of the Court was drawn up by
Daneorth, J.,
By the 21st Rule of this Court, all objections to any report, offered to the Court for acceptance, shall be made in writing, and filed with the clerk, and no others will be considered. In the case at bar, no such objections appear to have been made, and, by the authority of Mayberry v. Morse, 43 Maine, 176, there is no ground for exceptions. '
Neither is it perceived that there is any cause for excep*32tions if the objections had been properly set out in writing. It is claimed in plaintiff’s argument that the referees exceeded their jurisdiction. By the rule of Court, the complaint appears to have been referred without any conditions or limitations. This transferred all the authority of the Court to the referees, — and, if they found any valid defence to the complaint, they not only had' the right but it was their duty to say so. In their report they have said so. As they were the judges of the law as well as the fact, the Court cannot inquire into their doings, no suggestion having been made that they were actuated by any improper motives.

Exceptions overruled.

Appleton, C. J., Davis, Kent, Walton and Dickerson, JJ., concurred.